Brown Advisory Funds 901 South Bond Street, Suite 400 Baltimore, Maryland 21231 June 28, 2012 VIA EDGAR TRANSMISSION Ms. Kimberly Browning U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington D.C.20549 Re: ACCELERATION OF EFFECTIVENESS REQUEST Brown Advisory Funds (the “Trust”) File Nos.: 333-181202 and 811-22708 Dear Ms. Browning: On behalf of the Trust and its new series, Brown Advisory Winslow Sustainability Fund and Brown Advisory Tax Exempt Bond Fund (the “Funds”), we hereby request acceleration of the registration statement filed on June 28, 2012 on Form N-1A under the Securities Act of 1933, as amended (the “1933 Act”), as Pre-Effective Amendment No. 2 (the “Amendment”), and the Investment Company Act of 1940, as amended (the “1940Act”), as Amendment No. 2, so the registration statement on Form N-1A would be declared effective no later than June 29, 2012. Pursuant to the U.S. Securities and Exchange Commission’s authority under Rule 461(a) under the 1933 Act, we have attached a separate letter from Quasar Distributors, LLC, the Funds’ principal underwriter, requesting that effectiveness of the Amendment to the registration statement be accelerated to June 29, 2012 or as soon as practicable thereafter. Very truly yours, /s/ Edward Paz Edward Paz Secretary Brown Advisory Funds QUASAR DISTRIBUTORS, LLC 615 East Michigan Street Milwaukee, WI53202 June 28, 2012 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington D.C.20549 Ladies and Gentlemen: Brown Advisory Funds REQUEST FOR ACCELERATION. As the principal underwriter of Brown Advisory Winslow Sustainability Fund and Brown Advisory Tax Exempt Bond Fund (the “Funds”), each a series of Brown Advisory Funds, and pursuant to the U.S. Securities and Exchange Commission’s authority under Rule 461(a) under the Securities Act of 1933, we request that effectiveness of the Registration Statement that was filed on Form N-1A on behalf of the Funds on June 28, 2012 be accelerated to June 29, 2012 or as soon as practicable thereafter. Very truly yours, Quasar Distributors, LLC /s/ James R. Schoenike James R. Schoenike President
